DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “preserved area” in claims 1-11 is a relative term which renders the claim indefinite. The term “preserved area” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. If Applicant intends any specific quantum dot area, it should be clearly recited.
The term “preset” in claims 1-11 is a relative term which renders the claim indefinite. The term “preset” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. If Applicant intends any specific wavelength, it should be clearly recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Asaoka et al. (2021/0359028) in view of the following comments.
Re claim 1, Asaoka et al. disclose in Fig. 5a forming, on a substrate (PF), a film layer including a photosensitive material (RS) and quantum dots (QD) with ligands on surfaces of the quantum dots ([0049]); irradiating a quantum dot reserved area with light of a preset wavelength (Fig. 5c); and removing a portion of the film layer which is not irradiated by the light of the preset wavelength, to form a patterned quantum dot portion of the quantum dot layer in the quantum dot reserved area (Fig. 5d).
Asaoka et al. does not clearly disclose wherein under irradiation with light of the preset wavelength the photosensitive material or a product of the photosensitive material after light irradiation reacts with the ligands on the surfaces of the quantum dots, to allow the ligands to fall off from the surfaces of the quantum dots, so that solubility of the quantum dots is changed to cause the quantum dots to undergo coagulation.
However, since the same materials are being treated in the same manner, it is expected that the same results would yield. In this case that under irradiation with light of the preset wavelength the photosensitive material or a product of the photosensitive material after light irradiation reacts with the ligands on the surfaces of the quantum dots, to allow the ligands to fall off from the surfaces of the quantum dots, so that solubility of the quantum dots is changed to cause the quantum dots to undergo coagulation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to expect the photosensitive material after light irradiation reacts with the ligands on the surfaces of the quantum dots, to allow the ligands to fall off from the surfaces of the quantum dots, so that solubility of the quantum dots is changed to cause the quantum dots to undergo coagulation given the teachings of Asaoka et al.
Re claim 2, Asaoka et al. disclose wherein forming on a substrate a film layer including a photosensitive material and quantum dots with ligands on the surface specifically comprises: mixing the photosensitive material and the quantum dots with ligands to form a mixed solution; and coating the mixed solution on the substrate to form the film layer ([0049]).
Re claim 3, Asaoka et al. disclose wherein irradiating a quantum dot reserved area with light of a preset wavelength comprises: irradiating the film layer by shielding the film layer with a mask (MK); wherein the mask comprises a light-transmitting area and a light-shading area, and the light-transmitting area corresponds to the quantum dot reserved area (Fig. 5c).
Re claim 4, Asaoka et al. disclose wherein removing a portion of the film layer which is not irradiated by the light of a preset wavelength comprises (Fig. 5d): cleaning the film layer after irradiation with solvent; wherein quantum dots in an area not irradiated by the light in the film layer are dissolved in the solvent, and quantum dots coagulated in the quantum dot reserved area are not dissolved in the solvent ([0049]).
Re claim 5, Asaoka et al. disclose further comprising: drying and annealing the quantum dot layer ([0049] Fig. 5e).
Re claim 10, Asaoka et al. disclose forming an anode (5), a quantum dot layer (8) and a cathode (9); wherein the quantum dot layer is prepared by:
in Fig. 5a forming, on a substrate (PF), a film layer including a photosensitive material (RS) and quantum dots (QD) with ligands on surfaces of the quantum dots ([0049]); irradiating a quantum dot reserved area with light of a preset wavelength (Fig. 5c); and removing a portion of the film layer which is not irradiated by the light of the preset wavelength, to form a patterned quantum dot portion of the quantum dot layer in the quantum dot reserved area (Fig. 5d).
Asaoka et al. does not clearly disclose wherein under irradiation with light of the preset wavelength the photosensitive material or a product of the photosensitive material after light irradiation reacts with the ligands on the surfaces of the quantum dots, to allow the ligands to fall off from the surfaces of the quantum dots, so that solubility of the quantum dots is changed to cause the quantum dots to undergo coagulation.
However, since the same materials are being treated in the same manner, it is expected that the same results would yield. In this case that under irradiation with light of the preset wavelength the photosensitive material or a product of the photosensitive material after light irradiation reacts with the ligands on the surfaces of the quantum dots, to allow the ligands to fall off from the surfaces of the quantum dots, so that solubility of the quantum dots is changed to cause the quantum dots to undergo coagulation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to expect the photosensitive material after light irradiation reacts with the ligands on the surfaces of the quantum dots, to allow the ligands to fall off from the surfaces of the quantum dots, so that solubility of the quantum dots is changed to cause the quantum dots to undergo coagulation given the teachings of Asaoka et al.
Re claim 11, One of ordinary skill in the art would have been led to the recited mass percentage and total mass through routine experimentation to achieve a desired ligands concentration on the quantum dots.  
               In addition, the selection of mass percentage and total mass, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
               Note that the specification contains no disclosure of either the critical nature of the claimed mass percentage and total mass or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen mass percentage and total mass or upon another variable recited in a claim, the Applicant must show that the chosen mass percentage and total mass are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pending the correction of issues outlined in the rejection above, the following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
wherein the ligands on the surfaces of the quantum dots comprises an oxygen-coordinated ligand, a nitrogen-coordinated ligand, a phosphine-coordinated ligand or a sulfur-coordinated ligand, as recited in claim 6;
wherein the ligands on the surfaces of the quantum dots comprises at least one of the oleic acid, oleylamine, tri-n-octylphosphine or 1-dodecanethiol, as recited in claim 7; 
wherein the photosensitive material comprises at least one of photo-acid generators, as recited in claim 8;
wherein a mass of the photo-acid generator accounts for 1%-20% of a mass of the mixed solution, and a mass of the olefins or alkynes is 1-20 times the mass of the mixed solution, as recited in claim 9.

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2022/0359845, US 2022/0328779, US 2022/0320191 and US 2022/0310960 disclose a similar method for patterning a quantum dot layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        November 28, 2022